Exhibit 10.1

August 23, 2019

 

Mr. Larry Sparks

[XXXXX]

[XXXXX]

 

Dear Larry,

I am pleased to offer you the position of Chief Financial Officer with Ichor
Systems, Inc.  Should you accept our offer, your home office will be in Fremont,
CA reporting directly to the President. The purpose of this letter is to confirm
with you the specifics of your offer, consistent with the terms below.

 

Start Date

Your date of hire TBD as agreed upon between you and the President.

 

Salary

Your base salary will be $15,575.92 biweekly, which when annualized is
equivalent to $405,000.00 per year.

 

Work Classification

Your position will be full-time, and is considered exempt for purposes of
federal wage-hour law, which means that you will not be eligible for overtime
pay.

 

Sign On Bonus

Your offer of employment includes a one-time bonus in the amount of $200,000, as
per the attached agreement.  This bonus is payable in the first quarter of 2020
coincident with the incentive bonus plan payment schedule.

 

Incentive Bonus

You are eligible to participate in the Company’s performance incentive program.
This program is subject to the terms and conditions of the plan and at the
discretion of the Board of Directors.  Your target bonus is 65% of your annual
base salary.  This bonus is based on companywide financial metrics and
successful completion of established MBOs.  This plan is subject to change at
any time at the Company’s discretion.

 

--------------------------------------------------------------------------------

Equity Incentive

You will be eligible to participate in the Ichor Holdings, 2016 Omnibus
Incentive Plan, and will be granted of equal to $1.4M per the terms of the
plan.  Equity will be comprised of 70% RSUs / 30% NQSOs and will be granted as
of the date of the next BOD Meeting following your date of hire.  You will
receive plan documents under separate cover.

 

Benefits

Your participation in the benefit programs, including health and welfare, life
and disability, along with other offerings, will begin the first day of the
month following your date of hire as long as you have completed your enrollment
as required. You will have thirty (30) days from your date of hire to enroll
yourself and eligible dependents in the health and welfare benefit programs. You
will also be eligible to participate in the 401(k) Retirement Savings Plan.

 

Vacation Time

You will be eligible for time off under our Executive & Sr. Management Vacation
Policy.  There is no vacation accrual or limit under this policy.  Time off must
be approved by your immediate manager in accordance with the terms of the
policy.

 

Sick Time

Upon completion of ninety days (90) of employment, you will receive twenty-four
hours (24) of sick time.

 

Direct Deposit

As a condition of employment, you will be required to accept payment of salary
or wages by direct deposit or Pay Card.

 

Severance

You will be eligible for severance as outlined in the Ichor Holdings, Ltd Select
Severance Plan.

 

Background Check & Drug Test

Ichor Systems maintains a pre-employment drug and alcohol testing policy, a
practice designed to prevent the hiring of individuals whose use of illegal
drugs or alcohol may indicate a potential for impaired or unsafe job
performance.  Applicants are required to complete the pre-employment drug
screening within 48 hours of offer acceptance.  This offer of employment is
contingent upon successful completion of the drug screen and background checks.

--------------------------------------------------------------------------------

Per company policy, your employment with Ichor Systems is at will.  This means
that either you or Ichor Systems may terminate the employment relationship at
any time, with or without cause, with or without notice.

With respect to the nature of your employment relationship with Ichor Systems,
this constitutes the full, complete, and final agreement between you and Ichor
Systems.  Additionally, no element or elements of the compensation plan listed
above can be assigned or transferred by you to any other person, company, or
entity of any type.

As a new employee of Ichor Systems you will be required to complete an employee
information sheet and an I-9 form.   On your first day of work please bring
appropriate documentation of proof that you are presently eligible to work in
the United States for I-9 purposes.

This offer of employment, if not previously accepted by you, will expire three
(3) days from the date of this letter.

If you wish to accept this offer, please sign, date, and return the enclosed
copy of this letter to the Human Resources Department. Please sign, date and
retain a copy for your records.

Larry, we are excited to have you join the Ichor team and trust that this letter
finds you mutually excited about your new employment with us! Should you have
any questions, please contact me at [XXX-XXX-XXXX] or email if that is more
convenient. I welcome you to Ichor!

 

Sincerely,

/s/ Jennifer S. Speer

Jennifer S. Speer

Vice President of Human Resources

 

ACKNOWLEDGEMENT, the undersigned, understand and agree to the terms and
conditions of employment set forth in this letter.  I understand and agree that
the terms of this letter supersede any and all prior or contemporaneous
agreements and/or promises concerning the terms of my employment and that there
are no other promises, expressed or implied, concerning the terms of my
employment with Ichor Systems, Inc., other than those expressly set forth or
reference herein.

/s/ Larry SparksAugust 26, 2019

Larry Sparks